United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________
No. 22-7076                                                September Term, 2022
                                                                     1:19-cv-03529-CJN
                                                      Filed On: November 28, 2022
Karin Leffer and Beowulf von Prince,

             Appellants

      v.

Federal Republic of Germany, et al.,

             Appellees


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

      BEFORE:       Katsas, Walker, and Childs, Circuit Judges

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the briefs and supplements filed by the parties. See
Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is

       ORDERED that appellants’ requests for relief contained in their supplements be
denied. Insofar as appellants seek to amend their complaint by adding additional
parties or claims, they did not first move for leave in the district court, and they have
therefore forfeited the right to seek such relief on appeal. See Quian Ibrahim Zhao v.
Unknown Agent of C.I.A., 411 F. App’x 336, 337 (D.C. Cir. 2010) (per curiam). Insofar
as they request other forms of relief in their supplements, they have not demonstrated
that they are entitled to such relief. It is

        FURTHER ORDERED AND ADJUDGED that the district court’s March 26, 2021
and April 18, 2022 orders dismissing appellants’ complaint be affirmed. The district
court correctly concluded that appellees Germany, Switzerland, and Belgium are
entitled to immunity pursuant to the Foreign Sovereign Immunities Act (“FSIA”), 28
U.S.C. § 1604, and that no exception to that statute applies in this case. With respect
to the district court’s dismissal of appellants’ claims against the European Union,
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 22-7076                                                September Term, 2022

appellants challenge the district court’s conclusion that the European Union is a foreign
state immune from the court’s jurisdiction with respect to this case. The district court,
however, also concluded in the alternative that if the European Union is not a foreign
state for purposes of the FSIA, then 28 U.S.C. § 1330 does not provide a basis for
jurisdiction, and appellants have failed to identify a federal question or other basis for
jurisdiction over this case. See 28 U.S.C. § 1330 (vesting district courts with jurisdiction
over civil actions against foreign states); 28 U.S.C. § 1331 (providing for federal
jurisdiction over “civil actions arising under the Constitution, laws, or treaties of the
United States”); Eze v. Yellow Cab Co., 782 F.2d 1064, 1065 (D.C. Cir. 1986) (per
curiam) (no federal diversity jurisdiction pursuant to 28 U.S.C. § 1332 in cases between
two foreign parties). Appellants have not raised on appeal any challenge to this
alternative, independent ground for the dismissal of their claims against the European
Union, and they have therefore forfeited any such challenge. See United States ex rel.
Totten v. Bombardier Corp., 380 F.3d 488, 497 (D.C. Cir. 2004).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam




                                          Page 2